Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2020 and 05/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	The examiner notes that citation numbers 3 and 5 are incorrectly cited on the IDS submitted on 01/29/2020. Specifically, JP2006-40223 should be JP2006-040223 and JP2015-87891 should be JP2015-087891, and the examiner is considering them as such.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).

	
Claim Objections
Claims 1, 5, 9 are objected to because of the following informalities: 
Claim 1 recites; “process for so correcting”, which should be amended to “process for correcting” for proper grammar.

Claim 1 recites “a processor to” and “a memory to”, which should be amended to “a processor configured to” and “a memory configured to” respectively for proper grammar.
Claim 5 recites “display the virtual lane of luminescent color”, which should be amended to “display the virtual lane in a luminescent color” for proper grammar.
Claim 9 recites “at least a”, which could be confusing as not all road segments have a building and would not make sense to artificially draw a building where there is none. The examiner recommends amending this to “at least one of: a building…” and will be interpreting the claim as such.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the brightness”. There is insufficient antecedent basis for this limitation in the claim, and should be corrected to “a brightness”.

Claim 8 recites “the same color”. There is insufficient antecedent basis for this limitation in the claim, and should be corrected to “a same color”.
Claim 9 recites “a road structural object”, which has no recitation in the disclosure and thus is unclear what is covered. For the sake of compact prosecution, the examiner will interpret a road structural object as an obstacle/shielding object.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omura (JP2005215878A, as cited in the IDS).
Regarding claim 1, Omura discloses;
A driver assistance apparatus (disclosed as a vehicular image display device, paragraph 0010) comprising: 
a processor to execute a program (disclosed as a microprocessor/CPU, element 101, paragraph 0064); and 
a memory to store the program (disclosed as memory, element 102, paragraph 0064) which, when executed by processor, performs processes of 
a map information acquisition process (disclosed as a map database, element 130, paragraph 0041) for acquiring map information including a lane shape in a traveling direction of a vehicle (disclosed as detecting blind spots and curve images, paragraph 0041); 
a lane shape correction process for so correcting the acquired lane shape as to coincide with a position of a lane which a driver of the vehicle can actually visually recognize in his visual field (disclosed as matching the curve of a blind spot to an actual landscape forward of the vehicle, paragraph 0025); and 
a display controlling process (disclosed as a display control unit, element 100) for performing control to so display an image of a virtual lane having the corrected lane shape to be superimposed on the lane which the driver can actually visually recognize in his visual field (disclosed as superimposing a virtual road image representing a road/curve on a display of an actual landscape, paragraph 0029), 
wherein the display controlling process comprises performing control to display the image of the virtual lane at least in a portion which the driver is impeded from actually visually recognizing in his visual field (disclosed as superimposing a virtual road image representing a road/curve on a display of an actual landscape to display information on a blind spot, paragraph 0029).  

Regarding claim 2, Omura discloses;
The driver assistance apparatus according to claim 1 (see claim 1 rejection), wherein the display controlling process comprises controlling a color of the virtual lane displayed in the portion to be different from that of the portion (disclosed as selecting a color for the obstacle/blind spot information to be different from the image, paragraph 0058).  

Regarding claim 3, Omura discloses;
The driver assistance apparatus according to claim 1 (see claim 1 rejection), wherein the display controlling process comprises controlling a color rimming [the examiner is interpreting rimming to indicate a display similar to what is presented in Fig 23, as indicated by paragraph 0087 of the disclosure] the virtual lane displayed in the portion to be different from a color of the portion (disclosed as setting a broken line, element 230, to indicate a virtual road, paragraph 0033, which is set to be a color distinguishable from the actual scenery, paragraph 0058).  

Regarding claim 7, Omura discloses;
The driver assistance apparatus according to claim 1 (see claim 1 rejection), wherein the display controlling process comprises performing control to display the image of the virtual lane within a predetermined distance [interpreted to mean that only a section of road forward of the vehicle is displayed] from the vehicle (disclosed as a predetermined distance for the end of the display, paragraph 0077).  

Regarding claim 8, Omura discloses;
The driver assistance apparatus according to claim 1 (see claim 1 rejection), wherein the display controlling process comprises performing control to display the image of the virtual lane having the same color as that of the lane which the driver of the vehicle can actually visually recognize in his visual field (disclosed as setting the color of the virtual road according to the color of the road in the actual landscape, paragraph 0011).  

Regarding claim 9, Omura discloses;
The driver assistance apparatus according to claim 1 (see claim 1 rejection), wherein the portion includes at least a building (shown as a building, paragraph 0033, Fig 2), a road structural object (disclosed as an obstacle being overlapped with the virtual road image, paragraph 0010), a road structure (shown as a road, paragraph 0033, Fig 2, and further incorporating road characteristics with map data, paragraph 0068), and nature (shown as a landscape, including mountains, paragraph 0033, Fig 2).  

Regarding claim 10, it has been determined that no further limitations exist apart from those previously addressed in claim 1. Therefore, claim 10 is rejected under the same rationale as claim 1.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Omura (JP2005215878A) as applied to claim 1 above, and further in view of Tertoolen (US10527445B2).
Regarding claim 4, Omura teaches;
The driver assistance apparatus according to claim 1 (see claim 1 rejection). However, Omura does not teach; whereinBIRCH, STEWART, KOLASCH & BIRCH, LLPMKM/MKM/tylApplication No.: NEWDocket No.: 2257-0684PUS1Page 6 of 10 the display controlling process comprises controlling the transmittance of a color of the virtual lane displayed in the portion to be different from that of the virtual lane displayed in other than the portion.  
Tertoolen teaches; whereinBIRCH, STEWART, KOLASCH & BIRCH, LLPMKM/MKM/tylApplication No.: NEWDocket No.: 2257-0684PUS1Page 6 of 10 the display controlling process comprises controlling the transmittance of a color of the virtual lane displayed in the portion to be different from that of the virtual lane displayed in other than the portion (taught as displaying a virtual road [navigation route] as a different transparency level as the displayed surroundings, column 17 lines 28-34).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transparency variation as taught by Tertoolen in the system taught by Omura in order to improve navigation. As suggested by Tertoolen, changing the transparency allows one to continue seeing road markings while still highlighting the navigational route to be taken (column 17 lines 31-34).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Omura (JP2005215878A) as applied to claim 1 above, and further in view of Google Maps (as represented by Sarah Perez, Google Maps’ “Night Mode” Feature Makes It Easier To Navigate In The Dark, 2015).
Regarding claim 5, Omura teaches;
The driver assistance apparatus according to claim 1 (see claim 1 rejection). However, Omura does not teach; wherein the display controlling process comprises performing control to display the virtual lane of luminescent color when the brightness outside the vehicle is not higher than a predetermined reference value.  
Google maps as taught by Sarah Perez teaches; wherein the display controlling process comprises performing control to display the virtual lane of luminescent color when the brightness outside the vehicle is not higher than a predetermined reference value (taught as a dark/night mode, which uses a color scheme when the light level detected based on time of day, including more luminous colors, shown with a highlighted luminous blue indication for a lane).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a night mode for a display as taught by Google Maps in the system taught by Omura in order to improve visibility and safety. As taught by Perez on Google Maps, such a display dependent on the outside brightness improves ones night vision because eyes would no longer need to adjust when switching between looking at a display and the road ahead.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Omura (JP2005215878A) as applied to claim 1 above, and further in view of Shibata (JP6883759B2).
Regarding claim 6, Omura teaches;
The driver assistance apparatus according to claim 1 (see claim 1 rejection). However, Omura does not teach; wherein the display controlling process comprises controlling the transmittance of a color of the virtual lane to increase as it goes farther away from the vehicle.  
Shibata teaches; wherein the display controlling process comprises controlling the transmittance of a color of the virtual lane (taught as modifying a transmittance of an image based on a distance [from the vehicle] to a target point, paragraph 0146).  
	While Shibata does not teach increase as it goes farther away from the vehicle, this would be an obvious variation to try. One can only modify a transmittance in accordance to the distance to a target point to increase or decrease, and such a modification would result in predictable/expected outcomes. 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmittance based on the distance from the vehicle as taught by Shibata in the system taught by Omura in order to improve the display of information. As taught by Shibata, such a system would improve a user’s ability to see the desired target point (paragraph 0151).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662